*825OPINION.
Van Fossan:
Petitioner alleges that respondent erred in excluding from its invested capital for 1919 earned surplus of $71,619.49 and for 1920 earned surplus of $46,116.57. The evidence is conclusive that the alleged earned surplus for both years was distributed as of January 1 among the stockholders in proportion to their respective interests and was at all times subject to withdrawal by the *826individual stockholders. The earnings were shown on the books as accounts payable and constituted, and were recognized as, definite liabilities of the corporation. Clearly, such earnings are not invested capital and were properly excluded therefrom. The-determination of respondent is approved. See Electrical Supply Co., 1 B. T. A. 658; A. H. Stange, 1 B. T. A. 810; Kelly-Buckley Co., 1 B. T. A. 1154; H. H. Hornfech & Son, Inc., 3 B. T. A. 1165; W. E. Caldwell Co., 6 B. T. A. 47.

Judgment will be entered for the respondent.